Citation Nr: 0926080	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

The appellant provided testimony at a February 2005 before a 
hearing officer at the RO; and he provided additional 
testimony at an April 2006 video conference hearing before 
the undersigned.  Transcripts of the aforementioned 
proceedings are  associated with the claims folder. 

This case was remanded by the Board for further development 
in November 2005 and August 2006.   


FINDING OF FACT

The competent evidence demonstrates a diagnosis of PTSD which 
is attributable to a stressor event experienced in service.   


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Legal Criteria and Analysis

The Veteran is claiming entitlement to service connection for 
PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

In the present case, the evidence of record establishes a 
current diagnosis of PTSD.  
Specifically, an August 2004 VA treatment record shows that 
the Veteran reported striking a land mine as he was driving a 
truck.  The diagnosis was PTSD.  Additionally, a June 2005 
letter written by the Director of the PTSD Clinic at the VA 
Medical Center in Lincoln, Nebraska, noted that the Veteran 
was currently receiving ongoing treatment that consisted of 
medication management and individual counseling at the PTSD 
Clinic at the VA Nebraska-Western Iowa Health Care System.  
The Director stated that the Veteran's symptoms continued to 
meet all of the DSM-IV diagnostic criteria of PTSD.  
Moreover, when the Veteran was seen at the VA in May 2007, he 
was interviewed and examined.  The diagnosis was rule out 
PTSD, recurrent major depressive disorder.  Finally, at a VA 
examination in December 2008 the Veteran was diagnosed 
chronic PTSD.  She noted that if criteria A can be verified 
(the Veteran's stressors), he would meet the remainder of the 
criteria for PTSD.  She further stated that it was at least 
as likely as not that the Veteran's symptoms were related to 
his combat experience in Vietnam.  

It is acknowledged that a VA examiner in September 2004 
diagnosed the Veteran with mild major depression, and found 
that, as to PTSD, he not exhibit criteria C (symptoms of 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness), D (persistent 
symptoms of increased arousal), or F (disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning).  Thus 
it was concluded that the Veteran did not exhibit a diagnosis 
of PTSD.  However, in light of the overall evidence, as 
detailed in pertinent part above, the evidence is at least in 
equipoise as to whether the Veteran has a current PTSD 
disability.  Having so determined, the Board must now 
determine whether the next element of a PTSD claim, 
demonstration of a corroborated in-service stressor, is shown 
here.

Again, where a Veteran engaged in combat with the enemy, his 
own assertions as to in-service stressors will be accepted if 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service." Zarycki v. Brown, 6 Vet. App. 
91 (1993).

The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the Veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted. See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994). The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The evidence of record does not support the conclusion that 
the Veteran engaged in combat with the enemy. Indeed, his DD-
214 does not reveal any awards or decorations indicative of 
combat. Moreover, the Veteran's military occupational 
specialty of light vehicle driver is not suggestive of 
combat.

As noted previously, where the record, as here, fails to 
establish that the Veteran engaged in combat with the enemy, 
the Veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence. Doran, 6 Vet. App. at 288-89.

In this case, the Veteran has reported one in-service 
stressor.  He reported that when he was stationed in Phan 
Rang Air Base, he was assigned to the 564th Transportation 
Platoon First Logistics Command.  He stated that one day 
while stationed there, he was in a vehicle that came around a 
corner where there was an ambush that resulted in two 
casualties.  The Veteran identified W.H.P. and W.A.G. as the 
individuals killed in action back in September 1968.

In support of his stressor claim, the Veteran submitted two 
results from a non-profit web page entitled The Vietnam 
Veterans Memorial The Wall-USA.  The web page shows that 
W.H.P. and W.A.G. died in hostile fire on September 25, 1968 
and February 1968, respectively.  

However, when the RO requested information from the National 
Personnel Records Center in September 2008, a Department of 
Defense search showed that W.H.P. and W.A.G. were killed in 
action on September 26, 1966 during a convoy attack 5 
kilometers north east of Phan Rang when they were hit by 
small arms fire.  The Board notes that the Veteran's DD 214 
reflects that he entered service in January 1968-2 years 
after the attacks.  The Board additional notes that the DD 
214 does not show that the Veteran had any prior service.  A 
review of the Veteran's personnel records show that the 
Veteran's tour of duty in Vietnam began in June 1968 and that 
he was assigned to the 564th Transportation Platoon.   

In light of the conflicting data as noted above, the Board 
conducted additional research using the National Archives web 
page and discovered that the date of death for W.H.P. was 
September 25, 1968, during the Veteran's service.  Thus, at 
least one of the deaths cited as a stressor may be deemed 
corroborated here, resolving any reasonable doubt in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).  Moreover, the VA 
examiner in December 2008 expressly related the PTSD 
diagnosis to such in-service stressor.  Thus, all elements of 
a service connection claim have been satisfied here.

In sum, the Board finds that the evidence supports a grant of 
entitlement to service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


